Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 6, the reference to “70°” without providing units is indefinite.
	The remaining claims are rejected due to dependency.
Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 5,336,358 - newly cited) taken in view of Mangun et al. (US 4,087,298 - newly cited) and Horiki et al. (JP 2006-297875 - newly cited).
	Kawaguchi discloses a method of manufacturing a tire bead core/filler subassembly for use in manufacturing a tire (as in Fig. 34) comprising integrating a bead filler formed by extrusion (see extruder 69) with a bead core by in-line extrusion of the filler and integration with the bead core (Fig. 1), formation of a green tire with the subassembly being implicit or certainly obvious given the bead assemblies are to be used to make a tire (as in Fig. 34).  
	Horiki is also directed to forming and shaping an extruded tire stiffener (i.e. filler) in a cylindrical form on a bladder drum (3) followed by rising to be placed against a support surface (10) and teaches desirably cooling the stiffener/filler while in contact with the support surface (10) with an expectation of suppressing precipitation of zinc stearate at the surface of the stiffener/filler and thereby improving tackiness of the rubber member without having to apply rubber cement.  Further, the temperature of the stiffener/filler in contact with the cooling 
	As to claim 3, Kawaguchi does not numerically characterize the bead filler angle at the narrow width outer edge but does illustrate the typical very small angle at the outer edge of the filler (e.g. Figs. 4, 15).  Mangun likewise illustrates a very small angle at the filler outer edge.  The ordinary artisan would have readily and routinely selected the outer edge angle, an angle less than 16 degrees being obvious following the general shape guidance provided by the cited .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 5,336,358 - newly cited) taken in view of Mangun et al. (US 4,087,298 - newly cited) and Horiki et al. (JP 2006-297875 - newly cited) as applied to claim 1 above, and further in view of at least one of [Wilson et al. (US 2018/0086144), Maruoka (US 2009/0056851) and Horiuchi (US 2013/0248072)].
	As to claim 2, Kawaguchi does not numerically characterize or limit the height of the bead filler, it being obvious to apply the basic Kawaguchi process to any known bead/filler subassembly of any filler height.  The filler height would have been routinely chosen by the ordinary artisan based on the tire type and size, filler heights of 80mm or more being known in this art (e.g. Wilson paragraph [0040], Maruoka paragraph [0041] and Table 1) and further, relatively high (relative to tire height) bead fillers are also known and desirable in certain tires (Horiuchi paragraph [0027]).  As such, forming bead fillers having a height of 80 mm or more would have been obvious and provided only expected and predictable results.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 5,336,358 - newly cited) taken in view of Mangun et al. (US 4,087,298 - newly cited) and Horiki et al. (JP 2006-297875 - newly cited) as applied to claim 1 above, and further in view of at least one of [Takagi (JP 11-180558) and Takagi (JP 2003-191346)].
As to claims 4 and 6, Kawaguchi teaches storing using a separator where it would have been expected the cooling would continue but does not teach the claimed specific stacking features.
	The Takagi references teach devices to store and supply bead/filler assemblies including use of disc shaped holders with convex and concave parts that can be stacked to form a gap to hold the bead/filler as well as be shifted circumferentially to engage the respective parts to form a smaller gap when stacked for more compact storage - note esp. Figs. 9-12 and paragraphs [0029]-[0031] of Takagi ‘558 and paragraph [0071] of Takagi ‘346.  It would have been obvious to use spacer discs structured as taught by the Takagi references individually or together in the Kawaguchi method with an expectation of providing more compact storage due to the ability to stack the spacers while also providing even more compact storage of the discs when not in use.  As Kawaguchi teaches using separators where it would have been reasonably expected that cooling of the extruded filler would continue and the advantageous stacking spacer discs of the Takagi references satisfy the structural and functional requirements of claims 4 and 6, a method as defined in claims 4 and 6 would have been obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 5,336,358 - newly cited) taken in view of Mangun et al. (US 4,087,298 - newly cited) and Horiki et al. (JP 2006-297875 - newly cited) and further in view of at least one of [Wilson et al. (US 2018/0086144), Maruoka (US 2009/0056851) and Horiuchi (US 2013/0248072)] as applied to claim 2 above, and further in view of at least one of [Takagi (JP 11-180558) and Takagi (JP 2003-191346)].
Claim 5 duplicates claim 4 and therefore would have been obvious in view of the Takagi references for the same reasons advanced above with respect to claim 4.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 5,336,358 - newly cited) taken in view of Mangun et al. (US 4,087,298 - newly cited) and Horiki et al. (JP 2006-297875 - newly cited) as applied to claim 1 above, and further in view of Maruoka (US 2009/0294011 - newly cited).
	To include a concave surface containing a cover tape in the bead filler would have been obvious in view of Maruoka which teaches including such a cover tape layer (13) in a concave portion of the side surface of an apex/filler to mitigate stress at the outer end of the carcass turnup in the final tire (paragraphs [0081]-[0084]) - only the expected and predictable results would have been achieved in adopting such a well-known layered filler configuration.  
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by the amendments to the claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
February 11, 2022